             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00220-MR


RITA W. BARKLEY, et al.,          )
                                  )
                      Plaintiffs, )
                                  )
     vs.                          )                        ORDER
                                  )
4520 CORP., INC., et al.,         )
                                  )
                      Defendants. )
________________________________ )


     THIS MATTER is before the Court on the Defendant Flowserve US

Inc.’s motion for the admission of attorney Lynn K. Brugh, IV as counsel pro

hac vice. [Doc. 155]. Upon careful review and consideration, the Court will

allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc.

155] is ALLOWED, and Lynn K. Brugh, IV is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                                Signed: October 23, 2020
     IT IS SO ORDERED.




       Case 1:20-cv-00220-MR Document 156 Filed 10/23/20 Page 1 of 1
